                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                      Case No. 1:18-cr-166
 v.
                                                      HONORABLE PAUL L. MALONEY
 DANIEL DARIO TREVINO,

        Defendant.
 ____________________________/


                      ORDER DENYING MOTION TO WITHDRAW

       In accordance with the Bench Opinion issued by the Court on August 12, 2019:

       IT IS HEREBY ORDERED that Attorney J. Nicholas Bostic’s motion to withdraw as

counsel for Defendant Trevino (ECF No. 206) is DENIED; the Government’s motion in limine

regarding prospective defenses (ECF No. 64) is GRANTED; Defendant’s motions to suppress #6

and #7 (ECF Nos. 169 and 172) are DISMISSED AS MOOT; and the Government’s motion in

limine on summary charts is TAKEN UNDER ADVISEMENT pending a hearing scheduled on

August 15, 2019, at 2:00 p.m., for the reasons stated on the record




Dated: August 13, 2019                                      /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
